Examiner' s Reasons for Allowance
The closest art of record is Andersen (US3083447), Dong (CN107504840), and Williams
(US20050109494).
Andersen teaches a heat exchanger substantially as claimed (See Fig. 1-5), however, fails
to teach or suggest wherein the first securing region (16b) is welded to an additional bracket
element or an additional web via a welded connection. Dong teaches a heat exchanger with a tube wound around a core tube, however, does not cure the deficiencies of Andersen. Williams
teaches a first securing region with an elevation and depression, however, fails to cure the
deficiencies of Andersen.
Thus, Andersen (US3083447), Dong (CN107504840), and Williams (US20050109494)
alone, or in combination with any other known prior art does not anticipate or render obvious
the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763